ORDER

PER CURIAM.
Shahean D. Jones (“Jones”) appeals from the motion court’s judgment denying his postconviction motion without an evi-dentiary hearing because his trial counsel was ineffective for failing to call his mother and brother to testify about the victim’s alleged aggressive nature. Jones was convicted of one count of murder in the first degree in violation of Section 565.020, RSMo 1994, and one count of armed criminal action in violation of Section 571.015, RSMo 1994, for shooting and killing the victim.
We have reviewed the briefs of the parties and the record on appeal. The motion court’s findings of fact and conclusions of law are not clearly erroneous pursuant to Rule 29.15(k). No precedential or jurisprudential purpose would be served by an opinion reciting the detailed facts and restating the principles of law. The judgment is affirmed pursuant to Rule 84.16(b). The parties have been provided with a memorandum for their information only, setting forth the reasons for this order affirming the judgment.